DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims priority as a continuation of 16/102,317 filed on 08/13/2018 and a divisional of 14/809,158 filed on 07/24/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed on the filing date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 2006/0121740 A1), hereafter Sakai.
Regarding claim 1, Sakai discloses a semiconductor device (Title) comprising: a first field effect transistor (FET) (Fig. 23 elements QN-A); and a second FET (Fig. 23 element QP-A), wherein: the first FET includes: a first channel region (Fig. 23 element 8 in Section A); an interfacial dielectric layer disposed on the first channel region (Fig. 23 element 9 in Section QN-A); a first gate dielectric layer disposed on the interfacial dielectric layer (Fig. 23 element 10 in Section QN-A); a first gate electrode disposed on the first gate dielectric layer (Fig. 23 elements 13n in Section A); a first gate sidewall spacer (Fig. 23 element 18 in Section QN-A); and a first spacer dielectric layer disposed under the first gate sidewall spacer (Fig. 23 element 9 extends under element 18 in Section QN-A), the second FET (Fig. 23 elements QP-A) includes: a second channel region (Fig. 23 element 7 in Section A); a second gate dielectric layer disposed directly on the second channel region (Fig. 23 element 9 in Section QP-A); a third gate dielectric layer disposed on the second gate dielectric layer (Fig. 23 element 10 in section QP-A); a second gate electrode disposed on the third gate dielectric layer (Fig. 23 element 13p in Section A); a second gate sidewall spacer (Fig. 23 element 18 in Section QP-A); and a second spacer dielectric layer disposed under the second gate sidewall spacer (Fig. 23 element 9 extends under element 18 in section QP-A), the first spacer dielectric layer (Abstract discloses element 9 is silicon oxide) is made of a different material than the first gate dielectric layer ([0036]) and made of a same material as the second gate dielectric layer (Abstract discloses element 9 is silicon oxide) and the second spacer dielectric layer (Abstract discloses element 9 is silicon oxide).
Regarding claim 2, Sakai further discloses the same material is silicon oxide (Fig. 23 elements 9 in QN-A and QP-A; Abstract indicates 9 is silicon oxide).
Regarding claim 3, Sakai further discloses the first gate dielectric layer is made of a same material as the third gate dielectric layer and includes a high-k dielectric material (Fig. 23 element 10 in QN-A and QP-A; [0036] indicates 10 is a high-k dielectric material).
Regarding claim 6, Sakai further discloses the second spacer dielectric layer and the second gate dielectric layer are different parts of a continuous layer (Fig. 23 element 9 in section QP-A).
Regarding claim 7, Sakai further disclose a side face of the first spacer dielectric layer is flush with the first gate sidewall spacer (Fig. 26 shows element 9 being flush with element 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Inoue et al (US 2004/0150066 A1), hereafter Inoue.
Regarding claim 4, Sakai does not explicitly disclose a thickness of the second spacer dielectric layer is smaller than a thickness of the second gate dielectric layer. However, Inoue discloses the spacer dielectric layer is smaller than a thickness of the gate dielectric layer (Fig. 7 element 21). The advantage, as is known in the art is to, is to reduce the capacitance between the gate and the drain to prevent the reduction in circuit speed. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sakai with a thickness of the second spacer dielectric layer is smaller than a thickness of the second gate dielectric layer as disclosed by Inoue in order to reduce the capacitance between the gate and the drain to prevent the reduction in circuit speed.
Regarding claim 5, Inoue, for the same reasons outlined above, further discloses the thickness of the second spacer dielectric layer is same as a thickness of the first spacer dielectric layer (Fig. 7 elements 21).
Regarding claim 8, Sakai does not explicitly disclose the first FET further includes a third gate sidewall spacer disposed over the first gate sidewall spacer, and no part of the first spacer dielectric layer is disposed under the third gate sidewall spacer. However, Inoue discloses the first FET further includes a third gate sidewall spacer disposed over the first gate sidewall spacer, and no part of the first spacer dielectric layer is disposed under the third gate sidewall spacer (Fig. 7 elements TR2a and 26). The advantage is to protect the substrate from lattice defects or contamination ([0080]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sakai with the first FET further includes a third gate sidewall spacer disposed over the first gate sidewall spacer, and no part of the first spacer dielectric layer is disposed under the third gate sidewall spacer as disclosed by Inoue in order to protect the substrate from lattice defects or contamination. 
Regarding claim 9, Inoue, for the same reasons outlined above, further discloses the second FET further includes a fourth gate sidewall spacer disposed over the second gate sidewall spacer, and no part of the second spacer dielectric layer is disposed under the fourth gate sidewall spacer (Fig. 7 element TR2b; elements 26).

Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2013/0175630 A1), hereafter Ando, in view of Sakai, in further view of Krivokapic (US 6501134), hereafter Krivokapic.
Regarding claim 10, Ando discloses a semiconductor device including a field effect transistor (FET) (Fig. 8; [0001]), the FET comprising: a channel region (Fig. 8 element 31); a first gate dielectric layer disposed on the channel region (Fig. 8 element 43; [0027]); a second gate dielectric layer disposed on the first gate dielectric layer (Fig. 8 element 45; [0030]); a third gate dielectric layer disposed on the second gate dielectric layer (Fig. 8 element 47; [0030]); a gate electrode disposed on the third gate dielectric layer ([0045]); a first gate sidewall spacer (Fig. 8 element 62); wherein: the second and third gate dielectric layers have a U-shape cross section, respectively (Fig. 8 elements 45 and 47). Ando does not explicitly disclose a second gate sidewall spacer disposed over the first gate sidewall spacer and the first gate dielectric layer penetrates under the first gate sidewall spacer. However, Sakai discloses the first gate dielectric layer penetrates under the first gate sidewall spacer (Fig. 26 shows element 9 extending under element 18). The advantage is to help protect the substrate during formation of other components ([0070]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Ando with the first gate dielectric layer penetrates under the first gate sidewall spacer as disclosed by Sakai in order to help protect the substrate during formation of other components. Ando in view of Sakai do not explicitly disclose a second gate sidewall spacer disposed over the first gate sidewall spacer. However, Krivokapic discloses a second gate sidewall spacer disposed over the first gate sidewall spacer (Fig. 2C element 30 or 34). The advantage is to increase spacing between the gate and source/drain region thereby reducing overlap capacitance (col. 2 ll. 62-64). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Ando in view of Sakai with a second gate sidewall spacer disposed over the first gate sidewall spacer as disclosed by Krivokapic in order to help protect the substrate during formation of other components.
Regarding claim 12, Sakai, for the same reasons outlined above, further discloses the first gate dielectric layer under the second gate dielectric layer is a same as a thickness of the first gate dielectric layer under the first gate sidewall spacer (Fig. 26 element 9 has a constant thickness).
Regarding claim 13, Ando further discloses the first gate dielectric layer is made of silicon oxide ([0027]). Ando in view of Sakai in further view of Krivokapic do not explicitly disclose the second gate dielectric are made of silicon oxide. However, the Office takes Official Notice that forming the second gate dielectric of silicon oxide is known in the art in order to optimize the capacitance and thickness of gate dielectric. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ando in view of Sakai in further view of Krivokapic with the second gate dielectric are made of silicon oxide in order to optimize the capacitance and thickness of gate dielectric as is known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Ando further discloses the third gate dielectric layer includes a high- k dielectric material ([0034]).
Regarding claim 15, Krivokapic, for the same reasons as is outlined above, further discloses no part of the first gate dielectric layer is disposed under the second gate sidewall spacer (Fig. 2C element 22 does not extend under element 34).
Regarding claim 16, Krivokapic, for the same reasons as is outlined above, further discloses the first gate sidewall spacer include multiple layers (Fig. 2C elements 28 and 30).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Sakai in further view of Krivokapic, as applied to claim 10, in further view of Lee et al. (US 2014/0374840 A1), hereafter Lee.
Regarding claim 11, Ando in view of Sakai in further view of Krivokapic do not explicitly disclose the FET is a transistor of an I/O region. However, Lee discloses a similar FET as a transistor in an I/O region ([0067]). The advantage is to provide a transistor with high reliability in the I/O region ([0067]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ando in view of Sakai in further view of Krivokapic with the FET is a transistor of an I/O region as disclosed by Lee in order to provide a transistor with high reliability in the I/O region.



Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Ando in further view of Lee. 
Regarding claim 17, Sakai discloses a semiconductor device (Title) comprising: a first field effect transistor (FET) located in a first region (Fig. 23 elements Qn-A); and a second FET located in a second region (Fig. 23 element QN-A), wherein: the first FET includes: a first channel region (Fig. 23 element 8 in Section Qn-A); an interfacial dielectric layer disposed on the first channel region ([0043]); a first gate dielectric layer disposed on the interfacial dielectric layer (Fig. 23 element 10 in Section Qn-A); a first gate electrode disposed on the first gate dielectric layer (Fig. 23 elements 13n in Section Qn-A); a first gate sidewall spacer (Fig. 23 element 18 in Section Qn-A); and a first spacer dielectric layer disposed under the first gate sidewall spacer ([0043]; Fig. 23 element Qn-A), the second FET (Fig. 23 elements QN-A) includes: a second channel region (Fig. 23 element 8 in Section A); a second gate dielectric layer disposed directly on the second channel region (Fig. 23 element 9 in Section QN-A); a third gate dielectric layer disposed on the second gate dielectric layer (Fig. 23 element 10 in section QN-A); a second gate electrode disposed above the third gate dielectric layer (Fig. 23 element 13n in Section A); a second gate sidewall spacer (Fig. 23 element 18 in Section QN-A); and a second spacer dielectric layer disposed under the second gate sidewall spacer (Fig. 23 element 9 extends under element 18 in section QN-A), the first spacer dielectric layer ([0043] silicon oxide) is made of a different material than the first gate dielectric layer ([0036]) and the second spacer dielectric layer and the second gate dielectric layer are different parts of a continuous layer (Fig. 23 element 9 in section QN-A). Sakai does not explicitly disclose a first field effect transistor (FET) located at a core region; a second FET located at an I/O region; and a fourth gate dielectric layer disposed on the third gate dielectric layer. However, Ando discloses a fourth gate dielectric layer disposed on the third gate dielectric layer (Fig. 8 element 47). The advantage, as is known in the art, is to optimize the capacitance and thickness of gate dielectric. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sakai with a fourth gate dielectric layer disposed on the third gate dielectric layer as disclosed by Ando in order to optimize the capacitance and thickness of gate dielectric. Sakai in view of Ando do not explicitly disclose a first field effect transistor (FET) located at a core region; a second FET located at an I/O region. However, Lee discloses a first FET in a core region and a second FET in an I/O region ([0067]). The advantage is to provide a first transistor a low threshold voltage and a fast switching speed and a second transistor with having a high threshold voltage, slow switching speed and high reliability is formed. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Sakai in view of Ando with a first field effect transistor (FET) located at a core region; a second FET located at an I/O region as disclosed by Lee in order to provide a first transistor a low threshold voltage and a fast switching speed and a second transistor with having a high threshold voltage, slow switching speed and high reliability is formed.
	Regarding claim 18, Ando further discloses the first, third and fourth gate dielectric layers have a U-shape cross section, respectively (Fig. 8 element 45 on the left transistor and elements 45 and 47 on the right transistor).
	Regarding claim 19, Lee further discloses a voltage applied to the second FET is higher than a voltage applied to the first FET ([0067]).
	Regarding claim 20, Sakai further discloses the first spacer dielectric layer ([0043] discloses the layer is silicon oxide) is made of a same material as the second gate dielectric layer (Abstract discloses element 9 is silicon oxide) and the second spacer dielectric layer (Abstract discloses element 9 is silicon oxide).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/30/2022